DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.

Response to Amendment
In response to the amendment received on 07/01/2022:
Claims 1 and 6 have been amended. 
Claims 11-13 have been newly added.
The previous prior art has been applied. All changes made are necessitated by the amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0186693 to Tyler et al.
With respect to claim 1, Tyler et al. teach a battery module 13 comprising a battery stack that includes: a plurality of batteries 45 stacked in a stack direction; and an inter-battery separator 62 disposed between two of the plurality of batteries 45 adjacent to each other in the stack direction of the plurality of batteries 45, 
wherein the inter-battery separator 62 includes: 
vertical part of a L-shape heat sinks 150 (a middle member); 
a first polymer base nanocomposite layer (a first side member) disposed on a first side of the vertical part of the L-shape heat sinks 150 (the middle member) in the stack direction, the first polymer base nanocomposite layer (the first side member) being made of polypropylene (a material) that is superior in thermal insulation to the vertical part of the L-shape heat sinks 150 (the middle member); and 
a second polymer base nanocomposite layer (a second side member) disposed on a second side of the vertical part of the L-shape heat sinks 150 (the middle member) in the stack direction, the second polymer base nanocomposite layer (the second side member) being made of a material that is superior in thermal insulation to the vertical part of the L-shape heat sinks 150 (the middle member), (Tyler et al.: Sections [0040]-[0044] and [0068]; Figs. 3, 4 and 14). 
	
    PNG
    media_image1.png
    715
    559
    media_image1.png
    Greyscale

With respect to claim limitation, “wherein a vertical length of a contacting area between the inter-battery separator and a side face of each of the plurality of batteries is smaller than a vertical length of the side face, and the vertical length of the contacting area and the vertical length of the side face are in a height direction of the plurality of batteries, Tyler et al. do not specifically teach the limitation, however, Tyler et al., teach “wherein a vertical length of a contacting area between the inter-battery separator and a side face of each of the plurality of batteries is the same in length as a vertical length of the side face, and the vertical length of the contacting area and the vertical length of the side face are in a height direction of the plurality of batteries. Changes in size, shape, and proportion of a known element have been held to be obvious. See Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In this case, both the specification and the claim limitation do not show the criticality of having the limitation of “a vertical length of a contacting area between the inter-battery separator and a side face of each of the plurality of batteries is smaller than a vertical length of the side face.” It would have been obvious as of the effective filing dated of the claimed invention to have the vertical length of a contacting area between the inter-battery separator and a side face of each of the plurality of batteries in similar size as a vertical length of the side face as claimed lacking unexpected result showing otherwise

With respect to claim 7, Tyler et al. teach the battery module, wherein the middle member is made of aluminum, and the first side member and the second side member are each made of silicate nanocomposites (a heat insulating material) that is lower in thermal conductivity than a resin material (Tyler et al.: Sections [0043]-[0044]). 

With respect to claim 8, Tyler et al. teach the battery module, wherein a thickness of the first polymer base nanocomposite layer (the first side member) in the stack direction is substantially equal to a thickness of the second polymer base nanocomposite layer (the second side member) in the stack direction, and a thickness of the vertical part of the L-shape heat sinks 150 (the middle member) in the stack direction 50% of a sum of the thickness of the first polymer base nanocomposite layer (the first side member) in the stack direction and the thickness of the second polymer base nanocomposite layer (the second side member) in the stack direction (Tyler et al.: Sections [0040]-[0044] and [0068]; Figs. 3, 4 and 14).

With respect to claim 9, Tyler et al. teach the battery pack comprising the battery module (Tyler et al.: Sections [0040]-[0044] and [0068]; Figs. 3, 4 and 14).

With respect to claim 10, Tyler et al. teach the battery module, comprising a housing 36 to house the battery stack including the plurality of batteries 45 stacked, wherein the bottom part of the L-shape heat sinks 150 (part of a component of the housing) is a restraint member configured to restrain the battery stack, and the vertical part of the L-shape heat sinks 150 (the middle member) is thermally coupled to the bottom part of the L-shape heat sinks 150 (the restraint member) (Tyler et al.: Sections [0040]-[0044] and [0068]; Figs. 3, 4 and 14).

With respect to claim 11, Tyler et al. does not specifically teach the battery module, wherein a thickness of the middle member in the stack direction of the plurality of batteries ranges from 40% to 46% inclusive sum of a thickness of the first and second side members in the stack direction of the plurality of batteries, however, Tyler et al. suggested that a thickness of the middle member in the stack direction of the plurality of batteries is about half sum of a thickness of the first and second side members in the stack direction of the plurality of batteries. It would have been obvious as of the effective filing dated of the claimed invention to have the thickness of the middle member being about half of the sum of a thickness of the first and second side members as claimed lacking unexpected result showing otherwise.

With respect to claim 12, Tyler et al. teach the battery module, further comprising a bottom 154 of the L shaped heat sink 150 (a heat transfer sheet) disposed below the plurality of batteries 45, wherein a bottom of the each of the plurality of batteries 45 and a bottom of the inter-battery separator 62 are in contact with the bottom 154 of the L shaped heat sink 150 (the heat transfer sheet) (Tyler et al.: Sections [0040]-[0044] and [0068]; Figs. 3, 4 and 14).

With respect to claim 13, Tyler et al. teach the battery module, wherein the first polymer base nanocomposite layer (the first side member) and the second polymer base nanocomposite layer (the second side member) of inter-battery separator 62 are only disposed between two of the plurality of batteries 45 adjacent to each other in the stack direction of the plurality of batteries 45 (Tyler et al.: Sections [0040]-[0044] and [0068]; Figs. 3, 4 and 14).

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0186693 to Tyler et al. in view of US Patent Application Publication 2009/0004553 to Nakamura. 
With respect to claim 2, Tyler et al. further teach the vertical part of the L shape heat sinks 150 (the middle member) is in contact with the bottom part of the L shape heat sinks 150 (Tyler et al.: Section [0069]). 
Tyler et al. do not specifically teach the battery module, further comprising a side heat radiator disposed at a side of the battery stack in a direction orthogonal to both the stack direction and a height direction of the plurality of batteries, the side heat radiator extending in the stack direction, wherein the middle member is in contact with the side heat radiator. 
	However, Nakamura teaches a power storage unit comprising radiation fins 21b for facilitating heat radiation from the battery pack 1, wherein part of the radiation fins 21b disposed at a side of the battery stack 1 in a direction orthogonal to both the stack direction and a height direction of the plurality of batteries 31, the radiation fins 21b (the side heat radiator) extending in the stack direction (Nakamura: Section [0026]). With the teaching from Nakamura, it would have been obvious as of the effective filing dated of the claimed invention to have modified Tyler et al. to have the vertical part of the L shape heat sinks 150 (the middle member) in contact with the radiation fins 21b in order to release the heat from the battery.
It would have been obvious as of the effective filing dated of the claimed invention to have modified Tyler et al. with the above teaching from Nakamura with the motivation of having a means such the radiator would help improve the cooling efficiency. 

With respect to claim 3, with the teaching from Nakamura, Tyler et al. do not specifically teach the battery module, wherein the side heat radiator is a restraint member configured to restrain the battery stack. 
However, Nakamura teaches a power storage unit comprising radiation fins 21b for facilitating heat radiation from the battery pack 1, wherein the side heat radiator is a restraint member configured to restrain the battery stack 1 (Nakamura: Section [0026]). 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Tyler et al. with the above teaching from Nakamura with the motivation of having a means such the radiator would help improve the cooling efficiency. 

With respect to claim 4, with the teaching from Nakamura, Tyler et al. further teach the battery module, further comprising: an external terminal 66 or 68 disposed on a first side of each of the plurality of batteries 45 in the height direction, the plurality of batteries 45 being included in the battery stack; and the vertical part of the L shape heat sinks 150 (the middle member) is in contact with the bottom part of the L shape heat sinks 150 (Tyler et al.: Section [0069]).
However, Nakamura teaches a power storage unit comprising radiation fins 21b for facilitating heat radiation from the battery pack 1, wherein the radiation fins 21b disposed around the battery pack 1, the radiation fins 21b is made of aluminum (Nakamura: Section [0026]). With the teaching from Nakamura, it would have been obvious as of the effective filing dated of the claimed invention to have modified Tyler et al. to have radiation fins 21b (a lower heat radiator) of Nakamura disposed on a second side of the battery stack in the height direction, the radiation fins 21b (the lower heat radiator) of Nakamura being made of aluminum, wherein the vertical part of the L shape heat sinks 150 (the middle member) in contact with the radiation fins 21b in order to release the heat from the battery, In In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Tyler et al. with the above teaching from Nakamura with the motivation of having a means such the radiator would help improve the cooling efficiency. 

With respect to claim 5, with the teaching from Nakamura, Tyler et al. further teach the battery module, further comprising: an external terminal 66 or 68 disposed on a first side of each of the plurality of batteries 45 in the height direction, the plurality of batteries 45 being included in the battery stack; and the vertical part of the L shape heat sinks 150 (the middle member) is in contact with the bottom part of the L shape heat sinks 150 (Tyler et al.: Section [0069]).
However, Nakamura teaches a power storage unit comprising radiation fins 21b for facilitating heat radiation from the battery pack 1, wherein the radiation fins 21b disposed around the battery pack 1, the radiation fins 21b is made of aluminum (Nakamura: Section [0026]). With the teaching from Nakamura, it would have been obvious as of the effective filing dated of the claimed invention to have modified Tyler et al. to have radiation fins 21b (a upper heat radiator) of Nakamura disposed on a first side of the battery stack in the height direction, the radiation fins 21b (the upper heat radiator) of Nakamura being made of aluminum, wherein the vertical part of the L shape heat sinks 150 (the middle member) in contact with the radiation fins 21b in order to release the heat from the battery, In In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Tyler et al. with the above teaching from Nakamura with the motivation of having a means such the radiator would help improve the cooling efficiency. 


    PNG
    media_image2.png
    466
    419
    media_image2.png
    Greyscale
With respect to claim 6, with the teaching from Nakamura, Tyler et al. teach the battery module, comprising a side separator between two of the vertical part of the L shape heat sinks 150 (the middle members) adjacent to each other in the stack direction, the side separator being disposed along a surface of the radiation fins 21b (the side heat radiator) of Nakamura adjacent to the battery stack, wherein an end of the first polymer base nanocomposite layer (the first side member) and an end of  the second polymer base nanocomposite layer (the second side member) are in contact with the side separator and the first polymer base nanocomposite layer (the first side member) and the second polymer base nanocomposite layer (the second side member) are separated from the side heat radiator of Nakamura by the side separator (Nakamura: Section [0026]).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Tyler et al. with the above teaching from Nakamura with the motivation of having a means such the radiator would help improve the cooling efficiency. 

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        8/27/2022